Action by son and father, the son to recover damages for personal injuries, the father to recover for medical expenses and loss of services. Plaintiffs alleged that the infant plaintiff, while standing on the sidewalk, was struck by defendants’ motor truck as it crossed the sidewalk to enter a garage. The defense was that the infant plaintiff, unknown to the driver and for the purpose of stealing a ride, jumped on the step of the truck and was crushed between it and the wall as it entered the garage. Judgment in favor of defendants, entered on the verdict of the jury, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.